Name: 92/57/EEC: Commission Decision of 27 January 1992 adopting the 1992 plan allocating to the Member States resources to be charged to the 1992 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  economic policy;  social affairs;  foodstuff
 Date Published: 1992-02-01

 Avis juridique important|31992D005792/57/EEC: Commission Decision of 27 January 1992 adopting the 1992 plan allocating to the Member States resources to be charged to the 1992 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 024 , 01/02/1992 P. 0095COMMISSION DECISION of 27 January 1992 adopting the 1992 plan allocating to the Member States resources to be charged to the 1992 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (92/57/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 583/91 (3), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2205/90 (5), and in particular Article 2 (4) thereof, Whereas in order to implement the scheme for the supply of such food to the most deprived section of the population, to be financed from resources available in the 1992 budget year, the Commission must adopt a plan; whereas this plan should indicate in particular the quantity of products by type that may be withdrawn from intervention stock for distribution in each Member State and the financial resources made available to implement the plan in each Member State; whereas this plan should also indicate the level of appropriations to be reserved to cover costs of intra-Community transport of intervention products as referred to in Article 7 of Regulation (EEC) No 3744/87; Whereas for the 1992 scheme all Member States, except Germany, have provided the information required in accordance with the provisions of Article 1 (3) of Regulation (EEC) No 3744/87; Whereas in order to facilitate the implementation of this scheme it is necessary to specify the rates of exchange to be employed in converting the ecu into national currencies and to do so at rates which reflect economic reality; Whereas the Commission has already taken several decisions allocating resources to be charged to the 1992 budget to a number of Member States; Whereas the appropriations available to implement the plan in 1992 are now known; whereas it is necessary in order to help optimize the utilization of budget appropriations to take account of the degree to which the various Member States used the resources allocated to them in 1989, 1990 and 1991 but to do so in a manner which does not prejudge any possible further allocations relating to 1992; Whereas in accordance with the provisions of Article 1 (4) of Regulation (EEC) No 3744/87 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this plan; Whereas the measures provided for in this Decision are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The plan referred to in Article 2 (1) of Regulation (EEC) No 3744/87 for 1992 is adopted as set out in the following Articles: Article 2 1. Subject to a limit of ECU 2 422 000, the following quantities of produce may be withdrawn from intervention for distribution in Belgium: - 1 800 tonnes of common wheat, - 900 tonnes of milk powder, - 600 tonnes of beef. 2. The quantities and the resources already allocated for 1992 to Belgium by Commission Decision 91/528/EEC (6) are included in this Article. Article 3 1. Subject to a limit of ECU 2 000 000, the following quantities of produce may be withdrawn from intervention for distribution in Denmark: - 30 tonnes of butter, - 250 tonnes of beef. 2. The quantities and the resources already allocated for 1992 to Denmark by Commission Decision 91/529/EEC (7) are included in this Article. Article 4 Subject to a limit of ECU 12 000 000, the following quantities of produce may be withdrawn from intervention for distribution in Greece: - 4 000 tonnes of beef. Article 5 1. Subject to a limit of ECU 35 400 000, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - 4 500 tonnes of rice, - 25 500 tonnes of durum wheat, - 5 000 tonnes of butter, - 6 000 tonnes of beef, - 2 000 tonnes of olive oil. 2. The quantities and the resources already allocated for 1992 to Spain by Commission Decision 91/530/EEC (8) are included in this Article. Article 6 1. Subject to a limit of ECU 28 560 000, the following quantities of produce may be withdrawn from intervention for distribution in France: - 6 000 tonnes of common wheat, - 7 000 tonnes of durum wheat, - 4 000 tonnes of butter, - 5 000 tonnes of beef, - 2 000 tonnes of rice, - 2 000 tonnes of milk powder. 2. The quantities and the resources already allocated for 1992 to France by Commission Decision 91/527/EEC (9) are included in this Article. Article 7 Subject to a limit of ECU 4 600 000 the following quantities of produce may be withdrawn from intervention for distribution in Ireland: - 25 tonnes of butter, - 1 450 tonnes of beef. Article 8 1. Subject to a limit of ECU 24 500 000, the following quantities of produce may be withdrawn from intervention for distribution in Italy: - 3 000 tonnes of common wheat, - 8 000 tonnes of durum wheat, - 2 000 tonnes of rice, - 1 000 tonnes of butter, - 7 000 tonnes of beef, - 1 000 tonnes of olive oil. 2. The quantities and the resources already allocated for 1992 to Italy by Commission Decision 91/557/EEC (10) are included in this Article. Article 9 Subject to a limit of ECU 78 000, the following quantities of produce may be withdrawn from intervention for distribution in Luxembourg: - 30 tonnes of common wheat, - 25 tonnes of milk powder, - 15 tonnes of beef. Article 10 1. Subject to a limit of ECU 3 000 000, the following quantities of produce may be withdrawn from intervention for distribution in the Netherlands: - 150 tonnes of butter, - 538 tonnes of beef. 2. The quantities and the resources already allocated for 1992 to the Netherlands by Commission Decision 91/563/EEC (11) are included in this Article. Article 11 Subject to a limit of ECU 10 440 000, the following quantities of produce may be withdrawn from intervention for distribution in Portugal: - 1 500 tonnes of common wheat, - 1 700 tonnes of durum wheat, - 1 000 tonnes of rice, - 1 200 tonnes of butter, - 2 500 tonnes of beef, - 700 tonnes of olive oil, - 600 tonnes of milk powder. Article 12 Subject to a limit of ECU 25 000 000, the following quantities of produce may be withdrawn from intervention for distribution in the United Kingdom: - 3 705 tonnes of butter, - 2 965 tonnes of beef. Article 13 ECU 2 million are reserved to cover the costs of intra-Community transport referred to in Article 2 (1) of Regulation (EEC) No 3744/87. Article 14 1. The withdrawals referred to in Article 2 to 12 may be made from 1 October 1991 until 31 August 1992. 2. All amounts in ecus shall be converted into national currencies at the rates applicable on 2 January 1992 and published in the Official Journal of the European Communities, C series on 4 January 1992. Article 15 This Decision is addressed to the Member States. Done at Brussels, 27 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 65, 12. 3. 1991, p. 32. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 201, 31. 7. 1990, p. 9. (6) OJ No L 284, 12. 10. 1991, p. 29. (7) OJ No L 284, 12. 10. 1991, p. 30. (8) OJ No L 284, 12. 10. 1991, p. 31. (9) OJ No L 284, 12. 10. 1991, p. 27. (10) OJ No L 304, 5. 11. 1991, p. 16. (11) OJ No L 306, 7. 11. 1991, p. 34.